DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0293450 to Gonze et al. (Gonze).
In Reference to Claim 1
Gonze, see Fig.4 discloses:
	A method for the treatment of the pollutants emitted by a combustion engine 12, wherein catalysis means (per 112th(f) is a EHC 46 ) are heated, characterized in that the quantity of oxygen (amount of air injected by an air pump, step 90) in the catalysis means (46) is regulated so that it remains above a minimum quantity of oxygen (first amount of oxygen) by injecting air upstream of the catalysis means (46).  


In Reference to Claim 2
Gonze, see Fig.4 discloses:
	The catalysis means (48) are heated beyond a preheat threshold temperature (first temperature, step 88) before the quantity of oxygen (amount of oxygen) in the catalysis means (46) is regulated.  
In Reference to Claim 3
Gonze, see Fig.4 discloses:
	Wherein the heating of the catalysis means (46) is performed before a starting of the engine ( see claim 3, of Gonze) is authorized.  
In Reference to Claim 4
Gonze, see Fig.4 discloses:
	The regulation of the quantity of oxygen (air amount supplied) in the catalysis means (46) is performed before a starting of the engine (12) is authorized.  
In Reference to Claim 5
Gonze, see Fig.4 discloses:
	The regulation of the quantity of oxygen (air amount) and the heating of the catalysis means (step 86) are carried out after a request to start the engine (12) is detected, step 82.  
In Reference to Claim 6
Gonze, see Fig.4 discloses:
	wherein the quantity of oxygen (air amount) in the catalysis means (46) is kept above a stoichiometric oxygen-richness threshold (Claim 20) after a starting of the engine (12).  
In Reference to Claim 7
Gonze, see Fig.4 discloses:
	The heating element (46) is switched off if the temperature (TCAT) of the catalysis means (46) exceeds a steady-state temperature threshold (light off temperature) after a starting of the engine (12); step 94.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “quantity of oxygen (OS) in the catalysis means (3) is increased beyond a stoichiometric oxygen-richness threshold (OS2) after a starting of the engine (1) and once the heating element (5) is switched off. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8; 
The prior art of record does not teach “wherein the quantity of oxygen (OS) in the catalysis means (3) is regulated to keep it substantially around a stoichiometric oxygen-richness threshold (OS2) after said stoichiometric richness threshold (OS2) has been exceeded.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; and 
	The prior art of record does not teach “A  preheating grid (EHC) of a heating element (5) is heated up to a minimum grid temperature (TGRID) before the catalysis means (3) are heated with said heating element (5).” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746